COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER TO HARRIS COUNTY DISTRICT CLERK
                                TO PREPARE, CERTIFY, AND FILE
                               SUPPLEMENTAL CLERK’S RECORD


Appellate case name:           In the Interest of M.S., a Child
Appellate case number:         01-15-00451-CV
Trial court case number:       2014-02671J

        Our complete review of the above-referenced appeal requires a supplemental clerk’s
record including the following documents:

                           All temporary orders signed by the trial court
                            between May 12, 2014, and May 12, 2015.


       This supplemental clerk’s record is due to be filed in the First Court of Appeals no later
than September 11, 2015.




Judge's signature: /s/ Jane Bland
                      Jane Bland, acting individually



Date: August 25, 2015